220 F.2d 744
Petition of the TEXAS COMPANY, as owner of THE tanker WASHINGTON, for exoneration from or limitation of liability.
No. 222.
No. 226.
Docket 23008.
Docket 23064.
United States Court of Appeals, Second Circuit.
Submitted January 14, 1955.
Decided March 14, 1955.

Before CHASE, SWAN and FRANK, Circuit Judges.
PER CURIAM.


1
In the case of the Petition of Texas Co., 2 Cir., 213 F.2d 479, the Texas Company has petitioned us to recall and amend our mandates to conform to its request for clarification.


2
Our opinion related to six claimants who appeared on the appeal. They have filed the revised stipulations of the kind which we required as a condition of permitting them to maintain individual suits outside the limitation proceedings.


3
The Texas Company asks us to alter our mandates to require, as a further condition, that fourteen others, who have filed claims in the limitation proceedings, also stipulate in that manner. We see no reason why we should do so. All the claims, including these fourteen, are substantially less in the aggregate amount than the stipulated value. Any of the claimants who files a stipulation in the required form will be free to maintain a separate suit.


4
Four of the claimants will so stipulate provided they may increase their claims, in stated sums, in excess of the amounts stated in the claims they have heretofore filed in the limitation proceedings. These increases will still leave the aggregate claims substantially less than the stipulated value. Accordingly, nothing in our former opinion precludes such increases.


5
Of course, the court below will retain jurisdiction for the purpose described in our former opinion.


6
The Texas Company contends that the stipulations must be signed and sworn by the claimants, and that it does not suffice that they are signed by the respective proctors. We do not agree.


7
Petition denied.